             IN IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Jeremy Renard Webb,                   )    C/A No.: 1:18-2007-HMH-SVH
                                      )
                  Plaintiff,          )
                                      )
                                      )
      vs.                             )               ORDER
                                      )
Cpt. Marvin Nicks,                    )
                                      )
                  Defendant.          )
                                      )

     This matter comes before the court on the motion of Defendant to file

under seal pages 1–30 of Exhibit A to their motion for summary judgment.

[ECF No. 34]. The court has reviewed the brief submitted on this matter. In

accordance with In re Knight Publishing Company, 743 F.2d 231 (4th Cir.

1984), the court grants the foregoing motion to seal on a temporary basis.

Because In re Knight requires the court to provide public notice of a party’s

request to seal and allow interested parties an opportunity to object, this

order temporarily grants the motion to seal until March 16, 2019. If in the

interim period any interested party wishes to object to the permanent sealing

of the documents at issue, that party may file a notice of appearance and

state its objections. In the event any objections are filed, the court will

schedule a hearing on the motion to seal and hear the arguments of all

parties. Should no objections be filed by March 16, 2019, the temporary order
will automatically convert to a permanent order to seal.

      The court considered less drastic alternatives to sealing the requested

documents. The court found that less drastic alternatives were not

appropriate in this case, as counsel for Defendant represents the documents

at issue contain Plaintiff’s personal medical information. Counsel further

represents redaction of these documents would black out entire pages of

medical records.

      The court finds persuasive the arguments of counsel in favor of sealing

the documents and rejecting the alternatives. The records contain

confidential medical information that could possibly damage Plaintiff if

disclosed. The court notes that a litigant’s interest in nondisclosure of such

personal information outweighs the public’s right to access to this document.

The confidential and sensitive nature of the medical information in the

documents at issue requires that the documents be sealed. Therefore, the

court grants the motion to seal [ECF No. 34] in accordance with the

limitations stated herein.

      IT IS SO ORDERED.




February 15, 2019                         Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge



                                      2
